DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 April 2021 has been entered.
 Response to Arguments
Applicant's arguments filed 8 April 2021 have been fully considered but they are not persuasive. The Applicant points to figure 4 of Pieroni and states that Pieroni does not show a tapered-off portion. The Examiner respectfully disagrees and provides an annotated figure 4 to highlight the tapered-off portion.
Claim Objections
Applicant is advised that should claim 23 be found allowable, claim 24 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2-3, 5, 7-12, 15-18, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2008/0015539 (Pieroni) in view of 5,921,419 (Niedospial).
In re claims 1, 15, and 23-24, Pieroni discloses a bottle adapter connector (10, fig.4) comprising: 
a cylindrical body (fig.4) extending between a first end (top end) and a second end (bottom end), and comprising an outer peripheral surface (outer surface of fig.4) and an inner peripheral surface (inner surface of fig.4); and 
a recess (recess in which male coupling 40 resides) defined by the inner peripheral surface of the body and accessible from the first end, 
a base portion (base portion defined by the sloped section and male member) positioned at the second end, and 
a male coupling (40) generally centrally positioned on the base portion and projecting towards the first end, the male coupling comprising a conduit (46) extending therethrough, 
wherein the base portion comprises a sloped surface (fig. 4) extending towards the first end and up to the conduit of the male coupling, such that a substantial amount, if not all, of the fluid within the bottle, is directed to flow within the conduit and further into the syringe when it is desired to withdraw fluids from the bottle (para.37 describes the purpose of the funnel is to reduce the amount of drug left in the bottle after the fluid transfer process), and a tapered-off portion (see Examiner’s annotated figure 
While Pieroni discloses the recess extends from the sloped surface to the first end, it fails to explicitly recite the recess extends continuously as the recess of Pieroni includes supports for the male connector which makes the recess not continuous (see fig.12b). 
However, Niedospial teaches another bottle adapter wherein the recess is continuous from the base to the first end, wherein the male coupling is free of supports, (figs.1b, 3, 4, 4a), and wherein the inner peroipheral surface of the cylindrical body extends continuously around the recess form the base portion to the first end (figs.1b, 3, 4, 4a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Niedospial in Peroni for the purpose of providing a continuous recess which allows for the female flange of the syringe to be fully inserted and unobstructed thereby providing a secure connection between the male and female parts. 

    PNG
    media_image1.png
    786
    1022
    media_image1.png
    Greyscale

In re claims 2-3 and 17-18, Pieroni fails to explicitly disclose the dimensions of the male coupling, therefore it cannot be determined if the male coupling is compatible with ISO 80369-3. However, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to satisfy the requirements of the ISO Standard 80369-3 with the device of Peironi, since satisfying the operational and/or regulatory requirements of a particular application would have flown naturally to one of ordinary skill in the art. Providing a specific male connector is an obvious engineering design choice selected based on the end users sizing requirements.
In re claim 5, Pieroni discloses the outer peripheral surface comprises a plurality of laterally offset flanges (36a, 36b, 36c) for providing frictional engagement with an opening or mouth of a medicine bottle.

In re claim 8, Pieroni discloses the sloped surface is angled between about 0.5 - 89.5 degrees relative to the extension of the cylindrical body (fig.4, Pieroni discloses a sloped surface so that residual fluid in the bottle will be minimized after a fluid transfer process, the slope of Pieroni has to be within 0 and 90 degrees but it cannot be exactly 0 or exactly 90 as it would then not be a slope, but rather either parallel or perpendicular. Thus, Peroni is disclosed with sufficient specificity to anticipate the broad claimed range).
In re claims 9 and 16, in the embodiment shown in figure 4, Pieroni discloses a sloped surface so that residual fluid in the bottle will be minimized after a fluid transfer process (this is the same rational the applicant has for providing the sloped surface), the slope of Pieroni has to be within 0 and 90 degrees but it cannot be exactly 0 or exactly 90 as it would then not be a slope, but rather either parallel or perpendicular. However, Pieroni fails to explicitly recite the claimed range of between about 30-70 degrees. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select the claimed range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  MPEP 2144.05. 
In re claim 10, Pieroni discloses a surface of the shelf is configured for engagement with an end portion of a mouth of a bottle when the connector is fully inserted within the mouth of the bottle (fig.1, para. 31 discloses the shelf 38 overlays the rim of the bottle).
In re claim 11, Pieroni discloses a lead-in portion defined at the second end (fig.5, lead in portion is the portion below the last flange 36c).
.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pieroni in view of Niedospial and further in view of 2012/0216909 (Levy).
In re claim 6, Pieroni fails to explicitly recite the dimensions. While it is noted the applicant has no recited criticality to their specifically claimed dimensions the Office has provided a teaching reference which teaches the well-known nature of the specifically claimed dimensions in the medical art.
Levy teaches another bottle adapter connector wherein the bottle adapter comprises a diameter of between about 12 - 28 millimeters (20mm; para.33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Levy in Pieroni for the purpose of providing a properly sized bottle adapter so that the adapter fits in the bottle and properly seals the opening of the bottle. Additionally, the applicant is advised that it has been held by the courts that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A).
Claims 13, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pieroni in view of Niedospial and further in view of 2015/0126941 (Felts).
In re claims 13, 14, and 20, while Pieroni discloses that it is desirable to provide the funnel shape to minimize the amount drug remaining in the bottle, it fails to explicitly disclose the specifically claimed surface which would aid in accomplishing this end result. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Felts in Pieroni for the purpose of reducing the amount of drug remaining in the bottle after the fluid transfer process, thereby preventing waste. Additionally, it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. See MPEP 2144.07
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615.  The examiner can normally be reached on M-F 8a-4p ET.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Timothy P. Kelly/Primary Examiner, Art Unit 3753